Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 1, the subject matter not found is an electronic configuration device configured to modify or enable modification, at a glucose level control system, of a control algorithm based on a selected safe access level for a user of an ambulatory medicament pump controlled by the glucose level control system, the electronic configuration device comprising a processor configured to execute instructions to receive an indication to modify a glucose level therapy control configuration of a glucose level control system to a second glucose level therapy control configuration, validate the capability of a user to safely use the glucose level control system with the second glucose level therapy control configuration, responsive to validating the capability of the user to safely used the glucose level control system with the second glucose level therapy control configuration, generate a first access code comprising safe access level data and a first unique identifier, output the first access code, wherein the first access code is configured to cause the glucose level therapy control configuration to be modified from the first configuration to the second configuration, in combination with the features of the invention, substantially as claimed.
Regarding claim 16, the claim recites a computer-implemented method of modifying or enabling modification, at a glucose level control system, of a control algorithm based on a selected safe access level for a user of an ambulatory medicament pump controlled by the glucose level control system, the method including a method of receiving an indication to modify a glucose level therapy control system, receiving a first unique identifier, validating the capability of a user to safely use the glucose level control system with the second glucose level therapy control configuration, generating a first access code, and outputting the access code, similar to the invention described above.  Therefore, the claims are similarly allowable over the prior art of record.
Claim 29 recites an electronic configuration device configured to modify or enable modification, at a glucose level control system, of a control algorithm based on a selected safe access level for a user of the glucose level control system comprising a processor to execute instructions similar to those described above, and therefore the claim is similarly allowable.

The closest prior art of record is Booth et al (US 11,081,226), Kruse et al (US 10,653,834), Saint et al (US 2019/0348165), Sloan et al (US 10,010,273), Chandrasenan (US 2014/0025392).
Booth discloses a method and controller for administering recommended insulin dosages to a patient including an ambulatory pump, a non-transitory member, and a hardware processor for executing instructions to calculate and deliver a glucose level control program (col. 9, lines 54-60; col. 10, lines 1-7; col. 14, lines 16-24) as is well known in the art. Booth further discloses that the controller may receive a user name and password to verify that a qualified and trainer professional is initiating the program (col. 15, lines 35-41). This correlates to the claimed step of validating the capability of the user to safely use the system with the desired glucose level therapy control configuration, but does not disclose an access code is generated in response to this validation.
Kruse is generally related to a method and device for training users of an ambulatory medical device to improve user interactions, this includes creating a log of user interactions with the device. Kruse fails to teach the claimed validation steps and access code.
Saint teaches a medication delivery system including prescription-regulated software, including a glucose level control system (smart insulin pen) including a prescription app that is operable based on specific paring with a device to unlock capabilities intended only to be utilized with a prescription (page 2, para. 0021).  This includes the receipt of a unique identifier associated with the insulin pen, and validation of a security code prior to enabling or unlocking features of the device (page 6, para. 0047).  However, Saint fails to specifically teach the first and second glucose level therapy control configurations or validating the capability of the user to safely use these control configurations.
Sloan teaches a health monitor or device such as an insulin delivery system or glucose meter, wherein certain features of the device are not available out of the box and require user training prior to operation or use, for example a bolus dosage calculation function (col. 65, lines 29-41).  These features require entry of an activation code upon verification of the user’s training by a health care professional (col. 65, lines 44-55).  However, Sloan fails to teach the first unique identifier, or that the validating is performed by the processor or results in generation of a first access code. 
Chandrasenan teaches a method and system for validating treatment instructions including receiving a unique identifier associated with the medical device and/or the patient in order to enable operation of the device (page 4, para. 0039).
While the prior art discussed above teach many of the claimed features, the prior art fails to teach the claimed invention or provide motivation to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783